UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1326



NILESH KANTILAL PATEL,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-908-241)


Submitted:   December 12, 2005            Decided:   January 9, 2006


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard H. Trais, Chicago, Illinois, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Ernesto H. Molina, Jr., Senior
Litigation Counsel, Russell J.E. Verby, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nilesh Kantilal Patel, a native and citizen of India,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the Immigration Judge’s denial of

Patel’s motion to reopen. Patel sought rescission of a final order

of deportation entered in absentia, asserting that his absence from

court was due to exceptional circumstances beyond his control.   We

have reviewed the administrative record and conclude that the

denial of the motion to reopen the in absentia order was not an

abuse of discretion.   See INS v. Doherty, 502 U.S. 314, 323-34

(1992); 8 C.F.R. § 1003.23(b)(4)(iii)(A)(1) (2005).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -